United States Court of Appeals
                       For the First Circuit


No. 16-2313

                       JACQUELINE BRENNER,
     on behalf of herself and all others similarly situated,

                       Plaintiff, Appellant,

                                 v.

                       WILLIAMS-SONOMA, INC.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                Torruella and Lynch, Circuit Judges.


     Douglas Greg Blankinship, Todd S. Garber, and Finkelstein,
Blankinship, Frei-Pearson & Garber, LLP on brief for appellant.
     P. Craig Cardon, Dylan J. Price, Sheppard Mullin Richter &
Hampton LLP, Nicholas C. Theodorou, Creighton K. Page and Foley
Hoag LLP on brief for appellee.



                          August 16, 2017
            TORRUELLA, Circuit Judge.                The would-be appellant in

this case, Ronald Brenner ("Mr. Brenner") sought to amend his late-

wife's putative class action complaint in order to name himself as

lead plaintiff.       The district court ruled that such an amendment

would be futile and Mr. Brenner never became a party to the action.

We find that Mr. Brenner does not fall within an exception to our

general   rule   that    non-parties        may     not   appeal.      Microsystems

Software, Inc. v. Scandinavia Online AB, 226 F.3d 35, 39-42 (1st

Cir. 2000) (identifying exceptions to the general rule barring

appeals by non-parties).           We therefore dismiss this appeal for

lack of jurisdiction.

                                I.    Background

            On   September      5,       2010,      Jacqueline      Brenner   ("Mrs.

Brenner")    provided     her      zip     code      to   Williams-Sonoma,      Inc.

("Williams-Sonoma") 1 while          using      a   credit   card    to   conduct    a

purchase at one of the retailer's locations in Massachusetts.

Williams-Sonoma used Mrs. Brenner's zip code to learn her mailing

address, and then sent her merchandise catalogs.

            On April 15, 2013, Mrs. Brenner filed a putative class

action    complaint     alleging     that       Williams-Sonoma's      practice     of

collecting customers' zip codes constituted unjust enrichment, and



1  Williams-Sonoma is a Delaware corporation with its principal
place of business in California.

                                          -2-
violated Mass. Gen. Laws ch. 93, § 105(a).2    Following the filing

of the complaint, the case proceeded in the regular course until

October 15, 2015, when Mrs. Brenner's counsel filed a Suggestion

of Death and Mr. Brenner, Mrs. Brenner's husband, moved pursuant

to Fed. R. Civ. P. 25(a)(1) ("Rule 25") to substitute himself for

Mrs. Brenner in his capacity as executor of her estate, and under

Fed. R. Civ. P. 15(a)(2) ("Rule 15") for leave to amend the

complaint to add himself as a plaintiff in his individual capacity.

           Mr. Brenner's motions were referred to a magistrate

judge for a Report and Recommendation ("R & R").     On January 27,

2016, the magistrate issued her R & R in which she recommended to

the district court that both of Mr. Brenner's motions be denied,

and the case dismissed.    The magistrate recommended denying Mr.

Brenner's motion to substitute because both of Mrs. Brenner's

claims against Williams-Sonoma were extinguished upon her death.3


2  Mass. Gen. Laws ch. 93, § 105(a) states that "[n]o . . . business
entity that accepts a credit card for a business transaction shall
write, cause to be written or require that a credit card holder
write personal identification information, not required by the
credit card issuer, on the credit card transaction form." Mass.
Gen. Laws ch. 93, § 105(d) states that a violation of 105(a) is an
"unfair and deceptive trade practice." Mass. Gen. Laws ch. 93A,
§ 2(a) declares unfair and deceptive trade practices unlawful.
And finally, Mass. Gen. Laws ch. 93A, § 9, under which Mrs. Brenner
brought her action, enables any person injured by a violation of
§ 2(a) to bring an action in court.   See Tyler v. Michaels Stores,
Inc., 984 N.E.2d 737, 739-43(Mass. 2013) (discussing meaning and
purpose of Mass. Gen. Laws ch. 93, § 105(a)).
3   Mass. Gen. Laws ch. 228, § 1 enumerates the only tort actions

                                -3-
            The magistrate further recommended denying Mr. Brenner's

motion for leave to amend the complaint to add himself as a

plaintiff under Rule 15 because such an amendment would be futile

given that Mr. Brenner was not a member of the class as alleged in

the complaint,4 and because his claim under Mass. Gen. Laws ch.

93,   §   105(a)   did   not   comply   with   the   relevant   statute    of

limitations,5 which sets a four year window.6

            Although Mr. Brenner did not file a motion to intervene

in the case pursuant to Fed. R. Civ. P. 24(a)(2) ("Rule 24"), the

magistrate did address Mr. Brenner's suggestion, made in a reply

memorandum, that Rule 24 gave him the right to intervene.                 The




that do not extinguish upon the death of a party. The magistrate
found that Mrs. Brenner's Mass. Gen. Laws ch. 93, § 105(a) claim
did not relate to any purchase from Williams-Sonoma, nor the terms
of any purchase, but instead to an allegedly unlawful invasion of
privacy. Moreover, the nature of Mrs. Brenner's unjust enrichment
claim, the magistrate determined, was a statutory violation, not
a breach of contract.

4     The   complaint    specifies  "consumers  whose   personal
identification information was wrongfully collected by Williams-
Sonoma from April 15, 2009 to the present" as the class it
represents. Mr. Brenner, however, last provided his zip code to
Williams-Sonoma in 2004.

5   Mass. Gen. Laws ch. 260, § 5A.

6  The magistrate determined that, at the latest, Mr. Brenner's
claim began to accrue on November 23, 2004, when he first received
a Williams-Sonoma merchandise catalog. At the earliest, according
to the magistrate, Mr. Brenner's claim began to accrue on October
1, 2004, when he last provided his zip code to Williams-Sonoma.


                                    -4-
magistrate found that, even if Mr. Brenner had filed a motion under

Rule 24, it would not have succeeded because, as discussed above,

he was not a member of the class identified by the complaint.

          Mr. Brenner filed an objection to the R & R but he did

not object to the magistrate's recommendation that the district

court deny his motion to substitute, so the district court adopted

it.7   Mr. Brenner did object to the magistrate's recommendation

that his motion for leave to amend pursuant to Rule 15 be denied,

but the district court determined that amendment would be futile.

The district court adopted the magistrate's reasoning that Mr.

Brenner's own claim against Williams-Sonoma was barred by the

statute of limitations.   On October 28, 2016, Mr. Brenner appealed

the district court's order.

                            II.   Discussion

          It is "well settled" that only parties to a lawsuit have

standing to appeal a judgment.     Marino v. Ortiz, 484 U.S. 301, 304

(1988).   "Party" refers to those who are parties when a judgment

is entered, and those who properly become parties.      Microsystems

Software, 226 F.3d at 39.


7  Mr. Brenner also did not raise his unjust enrichment claim on
appeal to the district court, nor his argument that he had a right
to intervene. Failure to object to a magistrate's recommendation
waives the right to review that recommendation in the district
court, and precludes it from being challenged on appeal. Davet
v. Maccarone, 973 F.2d 22, 30-31 (1st Cir. 1992).


                                   -5-
           While there is an exception to the 'only a
           party may appeal' rule that allows a nonparty
           to appeal the denial of a motion to intervene,
           the situation differs when intervention is
           readily available. In that event, courts are
           powerless to extend a right of appeal to a
           nonparty who abjures intervention.

Id. at 40 (citations omitted).            Mr. Brenner did not seek to

intervene in the action.        Rather, he sought first to substitute

for his wife and then to amend the complaint filed by his wife.

His bid for substitution having failed, he was left with only his

motion to amend.       Such a motion on its own, however, does not

grant him status as a party to the complaint.         The district court

denied Mr. Brenner's motion to amend and Mr. Brenner is therefore

not a party to this action.

           Although there may be exceptions to the general rule

that non-parties may not appeal, see id. at 39-42, we find that

none of them apply in this case.           In particular, there is no

equitable reason to apply an exception to the "only a party may

appeal" rule because the district court was correct that, even if

Rule 15 allowed amendment in this case, such an amendment would be

futile because any injury suffered by Mr. Brenner clearly falls

outside   of   the   relevant   statute   of   limitations.   Id.   at   41

(evaluating whether "the equities" favor permitting an appeal).

It is undisputed that Mr. Brenner last provided his zip code to

Williams-Sonoma and received a catalogue from them in response in


                                    -6-
2004.     Mr. Brenner's argument that the limitations period should

be tolled under the discovery rule is to no avail.              Tyler, 984
N.E.2d at 746 (finding that injury occurs when the consumer

receives    unwanted   marketing   materials).     We   agree    with   the

district court that there was nothing "inherently unknowable"

about this injury.      Harrington v. Costello, 7 N.E.3d 449, 454

(2014).    A lack of knowledge that he had been legally harmed does

not toll the statute of limitations period.        Id. at 457.     Rather,

because the harm complained of was receipt of unwanted mailings

from Williams-Sonoma, receipt of the first mailing was notice of

an injury.     See Fidler v. Eastman Kodak Co., 714 F.2d 192, 199

(1st Cir. 1983) (finding that knowledge of injury does not require

knowledge that defendant's breached a duty to cause the injury).

While a motion to substitute could have rendered him a party, this

motion was denied by the district court.         Like the appellants in

Microsystems, Mr. Brenner could have filed a motion to intervene,

but he did not. 226 F.3d at 41.

                           III.    Conclusion

            Because Mr. Brenner did not become a party below and we

find no equitable reason to allow this appeal, our only role in

this case is to memorialize the fact that because Mr. Brenner is

not a member to this action he lacks standing to appeal.                We

therefore dismiss for lack of jurisdiction.


                                   -7-
Dismissed.




             -8-